United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4553
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Carvell Seman England

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                             Submitted: August 10, 2017
                               Filed: August 11, 2017
                                   [Unpublished]
                                   ____________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

       While Carvell Seman England was serving a third term of federal supervised
release, the district court1 revoked supervised release and sentenced him to 18 months

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
in prison and no additional supervised release. On appeal, England challenges the
revocation sentence as substantively unreasonable. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

       Although the sentence is above the advisory range contained in the Guidelines
Chapter 7 policy statements, it is well within statutory limits. See 18 U.S.C.
§ 3583(e)(3) (maximum revocation prison term is five years if underlying offense is
Class A felony; three years if underlying offense is Class B felony). The district court
thoroughly explained its reasons for varying upward, including England’s history of
repeated violations, his failure to appear at the original revocation hearing, and the
need to adequately deter him from further criminal conduct despite imposing no
further term of supervised release. See id. (before revoking supervised release and
imposing sentence, court must consider specified factors in 18 U.S.C. § 3553(a),
including history and characteristics of defendant, and need to deter criminal
conduct); United States v. Growden, 663 F.3d 982, 984 (8th Cir. 2011) (per curiam)
(court acted well within broad discretion in imposing above-Guidelines revocation
sentence where it considered appropriate § 3553(a) factors, sufficiently explained
reasoning for variance, and imposed sentence within statutory limits).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




                                          -2-